UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4832
DANIEL LESLIE HOLDREN,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                            (CR-01-221)

                  Submitted: November 22, 2002

                      Decided: December 12, 2002

       Before WILKINS and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, James J. Fred-
ricks, Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.
2                     UNITED STATES v. HOLDREN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Daniel Leslie Holdren appeals his conviction for driving a vehicle
after being declared a habitual offender in violation of 18 U.S.C. § 13
(2000) (assimilating Va. Code § 46.2-357(A), (B)(3) (Michie 2002)).
He first challenges the sufficiency of the evidence introduced at trial
to support his conviction. Second, he claims the district court abused
its discretion in admitting his three prior convictions for driving after
being declared a habitual offender. Finally, he argues that even if the
prior convictions were admissible, they were not properly authenti-
cated.

   We have carefully reviewed the record and conclude the Govern-
ment produced ample evidence that Holdren knowingly drove a vehi-
cle after being declared a habitual offender. See Jackson v. Virginia,
443 U.S. 307, 319 (1979); Glasser v. United States, 315 U.S. 60, 80
(1942). Thus, we find Holdren’s sufficiency of the evidence claim
meritless.

   We further find the district court did not abuse its discretion in
admitting Holdren’s prior convictions for driving while being
declared a habitual offender. A district court will not be found to have
abused its discretion unless its decision to admit evidence was arbi-
trary or irrational. United States v. Haney, 914 F.2d 602, 607 (4th Cir.
1990). The prior convictions were properly admitted as an element of
Holdren’s felony offense. Moreover, they were properly admitted as
proof of Holdren’s knowledge of his habitual offender status under
Fed. R. Evid. 404(b) and to impeach Holdren’s credibility under Fed.
R. Evid. 609. See United States v. Queen, 132 F.3d 991, 995 (4th Cir.
1997); Roshan v. Fard, 705 F.2d 102, 104 (4th Cir. 1983). Finally, we
find the district court properly admitted Holdren’s Virginia Depart-
ment of Motor Vehicles driving record as a certified public record
under Fed. R. Evid. 803(8). See Fed. R. Evid. 902(1); Kay v. United
States, 255 F.2d 476, 479 (4th Cir. 1958).
                     UNITED STATES v. HOLDREN                     3
   Accordingly, we affirm Holdren’s conviction and sentence. We
dispense with oral argument, because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED